September 10, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al (U.S. Patent No. 8,911,015 B2).
    PNG
    media_image1.png
    507
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    226
    173
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    217
    196
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    298
    211
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    507
    503
    media_image1.png
    Greyscale

As for claim 1, Cohen et al teach an infant carrier comprising

a carry handle 60 mounted on the carrier shell for pivotable movement about a handle-pivot axis between and extended child-carrying position and a retracted handle-storage position,
wherein the carrier shell includes alcove means formed in the top rim for receiving opposite handle ends of the carry handle so that the handle ends are inset in the top rim; and
wherein the handle-pivot axis is located above an upwardly facing surface of the top rim.
As for claim 2, Cohen et al teach that the alcove means includes a first perimeter alcove formed in the top rim and that receives at least a portion of a first handle hub 66 and a second perimeter alcove formed in the top rim and that receives at least a portion of an opposite second handle hub 66.
As for claim 3, Cohen et al teach that the first and second perimeter alcoves each provide a divot in an upwardly facing surface of the top rim.
As for claim 4, Cohen et al teach that the first and second perimeter alcoves each have a curved shape that matches a shape of each companion handle hub.
As for claim 5, Cohen et al teach that the clearance between each companion handle hub and a surface defining the first and second alcove is minimized such that the curved shape of the surface defining each alcove has a radius with a center that is at or near a center of each handle hub.
As for claim 6, Cohen et al teach that the center of each handle hub and the surface defining each perimeter alcove is arranged along the handle pivot axis
As for claim 7, Cohen et al teach that the first of the handle ends is a first pivot hub that is mounted on a first side of the carrier shell in the first perimeter alcove for pivotable rotation 
As for claims 17-18, Cohen et al teach that the first pivot hub and the second pivot hub each include a stationary handle mount 66 coupled to the upwardly facing surface of the top rim in a fixed position relative to the top rim and arranged to extend upwardly away from the top surface to lie outside the first perimeter alcove and the second perimeter alcove; wherein a portion of the first pivot hub and the second pivot hub lies below each companion stationary handle mount and the upwardly facing surface of the top rim in both the extended child-carrying position and the retracted handle-storage position.
As for claim 19, Cohen et al teach that the carry handle further includes a U-shaped bail coupled to each of the first and second ends to rotate therewith about the handle-pivot axis to cause each of the first or second pivot hubs to remain in its companion perimeter alcove when the carry handle occupies the extended child-carrying position without projecting laterally outwardly from companion outwardly facing first and second exterior side walls, and
wherein the first pivot hub and the second pivot hub each include a stationary handle mount coupled to the upwardly facing surface of the top rim in a fixed position relative to the top rim and arranged to extend upwardly away from the top surface to lie outside the first perimeter alcove and the second perimeter alcove.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent No. 8,911,015 B2) in view of Berkey et al (U.S. Patent Application Publication No. 2010/0231019 A1).
	Cohen et al teach the structure substantially as claimed but does not teach that the first pivot hub includes a handle-hub locking unit, as defined in claim 8.  

    PNG
    media_image5.png
    284
    427
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    315
    512
    media_image6.png
    Greyscale

However, Berkey et al teach a locking unit that could be included in the pivot hub of Cohen et al, the locking unit including a stationary shell mount, a movable handle mount coupled to the carry handle, a gear lock 206 arranged between the shell mount and the handle mount, and an actuator button 230 configured to displace the gear lock relative to both the shell mount and the handle mount so that the carry handle can rotate about the handle pivot axis.  As for claim 8, Berkey et al also teaches that the handle mount includes a plurality of handle-mount ribs 212 and the gear lock includes a plurality of gear-lock teeth 214 and the actuator button 230 is configured to move from a normally locked position, in which the gear-lock teeth are biased to mesh with the handle-mount ribs, and a freed position, in which the actuator button displaces the gear lock relative to the handle mount to disengage the gear-lock teeth from the handle-mount ribs; wherein each handle-mount rib includes a blocker that extends toward the gear lock parallel with the handle pivot axis and a ramp 102 coupled to the blocker to allow the handle mount and the carry handle to rotate in one direction without actuating the actuator button.  It would have been obvious and well within the level of ordinary skill in the art to modify the handle of the infant .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent No. 8,911,015 B2) in view of Brewer (U.S. Patent No. 6,517,153 B1).
Cohen et al teach the structure substantially as claimed but does not teach a canopy.

    PNG
    media_image7.png
    313
    344
    media_image7.png
    Greyscale

However, Brewer teaches the concept of a canopy including a canopy frame 15, a first canopy mount coupled to the first pivot hub, and a second canopy mount coupled to the second pivot hub; wherein the first canopy mount and the second canopy mount are mounted for co-axial rotation about the carry-handle pivot axis with the carry handle and relative to the carry handle. It would have been obvious and well within the level of ordinary skill in the art to modify the infant carrier, as taught by Cohen et al, to include a canopy, such as the one taught by Brewer, since it would protect the infant from the elements and the sun when needed.

s 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent No. 8,911,015 B2) in view of Bargery et al (U.S. Patent No. 6,910,696 B2).
Cohen et al teach the structure substantially as claimed including that the shell has a forward end and a rear end but does not teach that the upwardly-facing surface of the top rim has a convex shape relative to the interior region from the forward end to the rear end.

    PNG
    media_image8.png
    283
    359
    media_image8.png
    Greyscale

However, Bargery et al teaches the concept of a shell that has a convex shape relative to the interior region from the forward end to the rear end to be old.  The shape of the shell is noting more than a design choice since the prior art shows that infant carriers can be manufactured in various designs or styles that safely accommodate infants.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent No. 8,911,015 B2) in view of Stephens et al (U.S. Patent No. 6,017,088).
Cohen et al teach the structure substantially as claimed including that the carry handle includes a first handle hub mounted to the carrier shell between the upwardly facing surface of the top rim and a base of a first end of the carry handle and a second handle hub mounted to the 

    PNG
    media_image9.png
    560
    526
    media_image9.png
    Greyscale

However, Stephens et al teach a carry handle includes a first handle hub mounted to the carrier shell between the upwardly facing surface of the top rim and a base of a first end of the carry handle and a second handle hub mounted to the carrier shell between the upwardly facing surface of the top rim and a base of an opposite second end of the carry handle, and wherein a .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Rodney B White/Primary Examiner, Art Unit 3636